Citation Nr: 0305907	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1958 to April 
1959, January 1960 to October 1966, and February 1967 to 
February 1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDING OF FACT

The competent medical evidence shows that the veteran 
currently suffers from a left knee disorder that is not 
related to the left knee injury he sustained during service.  


CONCLUSION OF LAW

A left knee disorder was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claim 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
Board finds that the requirements under the new laws and 
regulations have been substantially met.  In correspondence 
dated in October 2001, the RO provided the veteran with 
notice of the VCAA.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claim and the 
reasons the claim was denied.  The RO provided the veteran 
with a copy of the September 2000 rating decision and October 
2000 Statement of the Case.  

The Board and the RO have also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The RO obtained VA treatment records and 
afforded the veteran a travel board hearing.  The Board 
afforded the veteran an appropriate VA examination in 
November 2002, which included a medical opinion on the 
etiology of the veteran's left knee disorder.   In March 
2003, the Board mailed the veteran a copy of the examination 
results and provided the veteran 60 days within which to 
respond if desired.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Moreover, VA has fully discharged its duty to notify the 
veteran of the evidence necessary to substantiate the claim 
and of the responsibility of VA and the veteran for obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with appellate 
review.

A review of the service medical records and reserve medical 
records reveals that the veteran sustained an injury to his 
left leg as the result of a jump in October 1965.  The 
veteran reported that he experienced pain in the left ankle 
and knee after the jump.  An x-ray was negative.  Additional 
October 1965 record entries noted left knee sprain.  The 
first service examination after the injury, conducted in 
October 1966, revealed no residuals of the left knee sprain 
and there were no complaints noted on the Report of Medical 
History.  The October 1969 service examination report was 
negative.  The Report of Medical History shows that the 
veteran complained of a trick left knee.  The December 1970, 
May 1974, February 1977, March 1980, December 1980, December 
1981, October 1985, May 1989, January 1993 service 
examination reports and Reports of Medical History are all 
absent any findings of residuals from the left knee sprain as 
well as absent any complaints of a left knee disorder.  The 
foregoing medical records tend to show that the in-service 
left knee injury was acute and transitory and resolved with 
no chronic residuals.   

The July 1980 and February 1989 VA examination reports note 
no pertinent findings.  VA treatment records dated from April 
1984 to May 1985 show that during an April/May 1984 general 
review of the veteran's systems, the veteran complained of 
stiffness in both of his knees.  An x-ray was negative.  A 
December 1984 record noted multiple complaints, including 
pain in both of his knees.  An assessment of possible 
fibrositis was provided.  VA treatment records dated from 
August 1999 to November 1999 show that the veteran complained 
of general left side body pain in November 1999.  The 
examiner provided an assessment of chronic pain disorder as 
the veteran's symptomatic complaints did not indicate 
fibromyalgia.  An undated record only noted left hip, knee, 
and foot.  The foregoing medical records tend to show that 
the veteran's claimed left knee disorder is related to a 
larger problem of possibly fibrositis or chronic pain 
disorder, rather than attributable to the in-service left 
knee injury.

According to testimony the veteran presented in December 
2001, the veteran underwent a surgical procedure to drain 
liquid from his left knee in 2000.  Private medical records 
from Henry Ford Hospital include arthroscopic photos of the 
left knee, but do not document treatment of a chronic left 
knee disorder.  

At the November 2002 VA examination, the veteran provided a 
history of his in-service injury.  After a physical 
examination of the knee, the examiner provided a diagnosis of 
very mild degenerative arthritis of the knee joint.  The 
examiner opined that it was not likely that the veteran's 
knee disorder was related to an incident of service.  The 
examiner noted that a review of the claims folder revealed 
that there was only one entry of left knee condition in 1965, 
which had been diagnosed as a sprain.  The examiner added 
that there had been no further continued treatment for his 
knee condition.   The examiner opined that the "service-
connected injury of the left knee resolved itself without any 
residual, and his current knee condition [was] not likely to 
be related with the service connected injury."  Thus, it is 
the medical opinion of the examiner that the in-service left 
knee injury resolved without any residuals, and the veteran's 
current left knee disorder was not likely related to the in-
service injury.  The competent medical evidence supports the 
medical opinion of the examiner.  Accordingly, service 
connection for a left knee disorder is not warranted. 38 
C.FR. § 3.303.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002).   


ORDER

Service connection for a left knee disorder is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

